Case 2:18-mc-00178 Document 1 Filed 10/23/18 Page 1 of 2 Page|D #: 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGIN l

IN RE
OFFICE OF DISCIPLINARY C()UNSEL,

Petitioner,

v. Misc. No.:W_

LEE F. BENFORD, a member of
The West Virginia State Bar,

Respondent.

ATTORNEY REMOVAL ORDER

 

This Court has been notified by the Suprerne Court of Appeals of West Virginia that the
license to practice law in the State of West Virginia of Lee F. Benford has been annulled by Order
entered on October 4, 2018, a copy of Which is attached hereto and made a part hereof.

IT IS ORDERED that the District Court records be amended to reflect the disciplinary
action and that Lee F. Benford is barred from appearances in this Court.

The Clerk is further ORDERED to remove Lee F. Benford from the list of attorneys
admitted to practice in the District Court.

The Clerl< is directed to send a certified copy of this order to Lee F. Benford at his last
known address of P. O. Box 586, Ripley, West Virginia 25271, to each divisional Clerk’s foice in

this District, and the Attorney Admission Coordinator.

ENTER:

  

it

 

THoM;§rs E. ]oHNSToN, cHIEF ]UDGE

f f
§ /

§§

 
  

 

 

 

Case 2:18-mc-00178 Document 1 Filed 10/23/18 Page 2 of 2 Page|D #: 2

STATE OF WEST VIRGINIA

At a Regular Term of the Supreme Court of Appeals, continued and held at Charleston,
Kanawha County, on October 4, 2018, the following order was made and entered:

 

Office of Disciplinary Counsel,
Petitioner

 

Vs.) No. 18-0476

 

Lee F. Benford, a member of
The West Virginia State Bar,
Respondent

ORDER

On ]une 27, 2018, the petitioner, Office of Disciplinary Counsel, by]oanne M. Vella Kirby,
LaWyer Disciplinary Counsel, filed a petition seeking annulment of the law license in the State of
West Virginia of the respondent, Lee F. Benford, pursuant to Rule 3.25, Rules of Lawyer
Disciplinary Procedure and the formal affidavit, under seal, of the respondent consenting to
Voluntary disbarment

Upon consideration and review of the petition seeking annulment, the Court is of the
opinion to and does hereby grant the petition. It is therefore ordered that the license to practice
law in the State of West Virginia of the respondent, Lee F. Benford, shall be, and it hereby is,
annulled.

justice Allen H. Loughry ll suspended and therefore not participating ]ustice Paul T.

Farrell sitting by temporary assignment

A True Copy

Attest: /s/ Edghe Nash Gaiser
Clerk of Court

 

 

